Martin, P. J.
(dissenting). In less than three years the respondent converted to his own use moneys of three clients. He was fortunate that the petitioner did not press the first charge. When the second matter was brought to its attention, the Grievance Committee displayed great consideration for the respondent in deciding not to prosecute at that time. Such action was taken, however, with “ some hesitation ”. When the third charge was made, the respondent did not admit his guilt *163but attempted to interpose a false defense when questioned by the petitioner’s assistant attorney.
In the past the respondent has been accorded very lenient treatment. He has proved, however, that he is unworthy of the consideration shown him. It is evident from the record that he is unfit to remain a member of the legal profession.
The respondent should be disbarred.
Townley, Glennon, Dore and Cohn, JJ., concur in Per 'Curiam opinion; Martin, P. J., dissents in opinion and votes for disbarment.
Respondent suspended for two years.